Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01014-CV
____________
 
SOLOMON ISRAEL, Appellant
 
V.
 
AUTOTAINMENT PARTNERS, L.P. D/B/A PLANET FORD AND
WORLDWIDE AUTOTAINMENT, INC., Appellees
 
 

 
On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2005-40293
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed October 22, 2007.  The clerk=s record was filed on December 20,
2007.  No reporter=s record was taken.  No brief was filed.




Appellant=s brief was originally due June 16,
2008.  Numerous extensions have been granted .  The last extension was granted
until January 12, 2009, with no further extensions.  On January 27, 2009,
appellant filed another request for extension of time, requesting sixty to
ninety days to file his brief.  On January 30, 2009, appellees filed a motion
to dismiss for want of prosecution.
Appellant=s motion for extension of time to
file his brief is denied.  Appellees= motion to dismiss the appeal for
want of prosecution is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Frost Brown and Boyce.